By the Court:
—We are of opinion that all the lands which were the property of James M'Connaughy, deceased, (upon which we understand the sheriff has already levied) shall contribute, according to the value of the several tracts, to pay off and discharge the debt, interest, and costs in this action. We consider real property in Pennsylvania as assets for the payment of debts ; and it is always, in case of the deficiency of personal property, to be applied to discharge such debts. It does not appear from the Will of Jannet M’Connaughy that her intention was, that Mrs. Darlington should take the land devised to her cum onere. It is, however, equally subjected to the payment of a proportion of the debt with the other lands of James M'Connaughy, remaining undisposed of Mrs. Darlington claims as a specific devisee ; the residuary legatees cannot be considered as such. To charge the lands devised to them with a rateable part of the debts, would not disappoint the true intention of either of the Wills ; but to charge the lands devised to Mrs. Darlington would evidently produce that effect.
We are, therefore, of opinion, that all the real estate of James M'Connaughy should rateably contribute.
Bradford, Justice, having been of counsel in this cause, took no part in its decision.